Order filed July 28, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00261-CV
                                   ____________

                         IN RE RONALD WHITFIELD


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-22882

                                    ORDER

      The notice of appeal in this case was filed April 6, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before August 12, 2016. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM